962 F.2d 1047
Earl Jason LARISCEY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-5129.
United States Court of Appeals, Federal Circuit.
April 30, 1992.

Appealed from the United States Claims Court;  Bohdan A. Futey, Judge.


1
John S. Moot, argued (Buel White and Lewis B. Gardner, on brief), Verner, Liipfert, Bernhard, McPherson & Hand, Chartered, Washington, D.C., for plaintiff-appellant.


2
Peter Mark Poulos, argued (Stuart M. Gerson, Asst. Atty. Gen., Vito J. DiPietro and Chun-I-Chiang, Attorneys, on brief), Commercial Litigation Branch, Dept. of Justice, Washington, D.C., for defendant-appellee.ORDER


3
A suggestion for rehearing in banc having been filed in this case,

UPON CONSIDERATION THEREOF, it is

4
ORDERED that the suggestion for rehearing in banc be, and the same hereby is accepted.   The judgment entered on November 15, 1991, 949 F.2d 1137, is VACATED, and the accompanying opinion is withdrawn.   The mandate issued on January 15, 1992 is RECALLED.


5
Additional briefing and argument are not indicated at this time.


6
Note:  Pursuant to Fed.Cir.R. 47.8, this order is not citable as precedent.   It is a public record.